                                                                 1   J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 1339
                                                                 2   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                 3   ALVERSON TAYLOR & SANDERS
                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                                                 4   Las Vegas, NV 89149
                                                                     702-384-7000 Phone
                                                                 5   702-385-7000 Fax
                                                                     Attorneys for Defendants
                                                                 6

                                                                 7                               UNITED STATES DISTRICT COURT

                                                                 8                                       DISTRICT OF NEVADA

                                                                 9   LANCE BLANKS,
                                                                                                                             CASE NO: 2:21-cv-00626-RFB-BNW
                                                                10                                  Plaintiff,
                                                                                                                             STIPULATION AND [PROPOSED]
ALVERSON TAYLOR & SANDERS




                                                                11   v.                                                      ORDER FOR DISMISSAL OF
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                             PLAINTIFF’S CLAIMS FOR
                                                                12   FOUR SEASONS HOTELS, LTD., a                            ALLEGED VIOLATION OF 42 U.S.C.
                                    LAS VEGAS, NV 89149




                                                                     Foreign Corporation; MANDALAY BAY,                      § 2000A AND N.R.S. § 651.070 WITH
                                        (702) 384-7000




                                                                13   LLC, a Nevada Limited-Liability Company                 PREJUDICE AND REMAND TO
                                          LAWYERS




                                                                     d/b/a FOUR SEASONS HOTEL;                               STATE COURT
                                                                14   MANDALAY PLACE, LLC a Nevada
                                                                     Limited-Liability Company d/b/a FOUR
                                                                15   SEASONS LAS VEGAS; DOES 1-10,
                                                                     inclusive; and ROE ENTITIES 1-10;
                                                                16   inclusive,

                                                                17                           Defendants.
                                                                     __________________________________________
                                                                18

                                                                19          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff LANCE

                                                                20   BLANKS and Defendants FOUR SEASONS HOTELS, LTD., MANDALAY BAY, LLC d/b/a

                                                                21   FOUR SEASONS HOTEL, and MANDALAY PLACE, LLC d/b/a FOUR SEASONS LAS

                                                                22   VEGAS, by and through their respective counsel of record, that Plaintiff’s claims for alleged

                                                                23   statutory violation of 42 U.S.C. § 2000A and N.R.S. § 651.070 against Defendants be dismissed,

                                                                24   with prejudice, the parties to bear their own costs and fees.

                                                                                                                       1                                  KNW 27146
                                                                 1          IT IS FURTHER STIPULATED AND AGREED that the above cause be remanded to

                                                                 2   the Eighth Judicial District Court for Clark County, Nevada, for adjudication of Plaintiff’s state

                                                                 3   law claims asserted against Defendants.

                                                                 4   Dated this 4th day of June 2021                      Dated this 4th day of June 2021

                                                                 5   ALVERSON TAYLOR & SANDERS                            MURPHY & MURPHY LAW OFFICES

                                                                 6

                                                                 7   _______________________________                      /s/ Craig Murphy_____________________
                                                                     J. BRUCE ALVERSON, ESQ.                              CRAIG MURPHY, ESQ.
                                                                 8   Nevada Bar No. 1339                                  Nevada Bar No. 4014
                                                                     KARIE N. WILSON, ESQ.                                8414 W. Farm Road, Suite 180, Box 207
                                                                 9   Nevada Bar No. 7957                                  Las Vegas, Nevada 89131
                                                                     6605 Grand Montecito Parkway, Suite 200              (702) 369-9696
                                                                10   Las Vegas, Nevada 89149                              Attorney for Plaintiff
                                                                     (702) 384-7000
ALVERSON TAYLOR & SANDERS




                                                                11   Attorneys for Defendants
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                    LAS VEGAS, NV 89149




                                                                      [PROPOSED] ORDER FOR DISMISSAL OF SPECIFIC CLAIMS WITH PREJUDICE
                                        (702) 384-7000




                                                                13                            AND FOR REMAND
                                          LAWYERS




                                                                14          IT IS HEREBY ORDERED that Plaintiff’s claims for alleged statutory violation of 42

                                                                15   U.S.C. § 2000A and N.R.S. § 651.070 are dismissed, with prejudice, the parties to bear their own

                                                                16   costs and fees. IT IS FURTHER ORDERED that this case be remanded to the Eighth Judicial

                                                                17   District Court for Clark County, Nevada, for adjudication of Plaintiff’s state law claims.

                                                                18                 June 7, 2021.
                                                                            Dated ___________________

                                                                19

                                                                20                                                        ___________________________________
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                21

                                                                22

                                                                23

                                                                24

                                                                                                                      2                                           KNW 27146
